DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claims 35, 37-44, 58, 62 and 64 have been amended
Claims 35-44 and 55-64 are presented for examination
This action is Non-Final 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-44 and 55-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malone (US 6,755,568) in view of Gaetke (US 6,442,962) in view of Rothschild (US 2006/0169691).

35: Malone discloses a tray having at least four continuous quadrilateral walls 74, 78 integrally connected to one another by substantially right-angle corners (fig. 1C);
a floor with which the at least four continuous quadrilateral walls are integral (col. 5, ll. 20-28).

Malone discloses a protrusion valve 54 protruding from a quadrilateral wall but fails to disclose at least 3 protrusions. Gaetke teaches at least three protrusions 52, 66, 70 each one of which extending outwardly from and integral with at least one of the four quadrilateral walls, wherein two of the at least three protrusions are located diagonally opposite the other (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the sidewalls of Malone to include the protrusions of Gaetke to assist in the storage of the tray after use.

Malone teaches a rigid handle protruding from the sidewall but fails to disclose a protruding flap. Rothschild teaches at least one of the at least three protrusions comprise a flap ([0135]; fig. 3F). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the handle member of Malone to include the flap of Rothschild to ease the storage transition tray after use.

36: Malone-Gaetke-Rothschild discloses the tray of claim 35, wherein all parts of the tray are made of bendable plastic (Malone; col. 3, ll. 26-44).

37: Malone-Gaetke-Rothschild discloses the tray of claim 36, wherein each of the at least three protrusions extend perpendicularly from an upper-most part of the wall from which they protrude (Gaetke; fig. 2).

38: Malone-Gaetke-Rothschild discloses the tray of claim 37, wherein the floor and the at least four walls are rectangular (Malone; fig. 1 and 1C).

39: Malone-Gaetke-Rothschild discloses the tray of claim 38, wherein the tray is surrounded by walls of a container 14 (Malone; fig. 1).

40: Malone-Gaetke-Rothschild discloses the tray of claim 39, wherein at least two of the at least four walls are bent while being surrounded by the walls of the container (Malone; col. 4, ll. 57-67; fig. 1, 1A, 1B). 

41: Malone discloses a kit comprising;
a tray configuration, having a rectangular floor with four corners (fig. 1C);

at least four continuous quadrilateral walls 74, 78 integrally connected to one another by substantially right-angle corners (fig. 1C);

a wall extending continuously around the rectangular floor and being integral therewith, the wall having only four substantially right-angle bends, wherein each substantially right-angle ben is integral with one of the four corners of the rectangular floor (col. 5, ll. 20-28);

a container 14 configured for receiving the tray when it is partially bent (col. 4, ll. 57-67; fig. 1, 1A, 1B).

Malone discloses a protrusion valve 54 protruding from a quadrilateral wall but fails to disclose at least 2 protrusions. Gaetke teaches a first, second and third protrusions 52, 66, 70 being integral with and extending perpendicularly from the wall, wherein the first and second protrusion are located diagonally form one anther (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the sidewalls of Malone to include the protrusions of Gaetke to assist in the storage of the tray after use.

Malone teaches a rigid handle protruding from the sidewall but fails to disclose a protruding flap. Rothschild teaches a protrusion being integral with and extending perpendicularly from the wall, wherein the protrusion includes a flap ([0135]; fig. 3F). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the handle member of Malone to include the flap of Rothschild to ease the storage transition tray after use.

42-43: Malone-Gaetke-Rothschild discloses the kit of Claim 41, wherein the first and second protrusions extend from the wall (Gaetke; fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the protrusions at the upper most part of the wall to easily access when lifting.  Gaetke perform the same function whether located at the top or bottom of the sidewall.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

44: Malone-Gaetke-Rothschild discloses the kit of Claim 43, wherein the first protrusion and the second protrusion have at least one surface with an acute angle (Gaetke; fig. 4).

55-58: Malone-Gaetke-Rothschild discloses the tray of Claim 35, both a flap and protrusions having differing lengths. A modification in the size of the protrusions would be obvious to one having ordinary skill in the art since having differing lengths would allow for accommodating users and maintaining sleek profiles.

To modify the size of protrusions into the claimed invention would entail a mere change in size
of the components and yield only predictable results. "[I]f a technique has been used to improve
one device, and a person of ordinary skill in the art would recognize that it would improve
similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill" KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).
A change in size is generally recognized as being within the level of ordinary skill in the art. Jn
re Rose, 105 USPQ 237 (CCPA 1955).

59-62: Malone-Gaetke-Rothschild discloses the tray of Claim 35, wherein the flap is foldable (Rothschild; [0133]). 

63, 64: Rothschild discloses the tray of Claim 35, both a flap and protrusions having differing lengths. A modification in the size of the protrusions would be obvious to one having ordinary skill in the art since having differing lengths would allow for accommodating users and
maintaining sleek profiles.

To modify the size of protrusions into the claimed invention would entail a mere change in size
of the components and yield only predictable results. "[I]f a technique has been used to improve
one device, and a person of ordinary skill in the art would recognize that it would improve
similar devices in the same way, using the technique is obvious unless its actual application is
beyond that person's skill" KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).
A change in size is generally recognized as being within the level of ordinary skill in the art. Jn
re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735